Motion to dismiss the appeal has been filed upon the ground, among others, that the appeal is frivolous and not taken within the time allowed by law. No response has been filed to this motion. Judgment was rendered in the court below on May 14, 1914, sustaining motion of defendants in error for judgment on the pleadings. The judgment of the court recites that:
"And thereupon the plaintiff announced ready for trial upon his motion for judgment upon the pleadings, and upon the merits of said cause, and said defendants, appearing, announced in open court that they had no defense to the action of the plaintiff herein."
From the language quoted, supra, and the petition in error and motion to dismiss, it appears beyond doubt that this appeal is prosecuted for delay, and that the same is manifestly frivolous and without merit. It clearly appears from said judgment and motion to dismiss that defendants had no valid defense to plaintiffs' cause of action.
In Skirvin v. Bass Furniture   Carpet Co., 43 Okla. 440,143 P. 190, the third syllabus reads:
"The motion to dismiss the petition in error shows that plaintiff in error had no legal defense to the cause of action, and in the trial court the cause of action was admitted; that the appeal is manifestly frivolous and without merit.Held, that it *Page 142 
is proper for this court to sustain such motion and dismiss the appeal."
See also, Skirvin v. Goldstein, 40 Okla. 315, 137 P. 1176.
For the reasons stated herein, the appeal is dismissed.
All the Justices concur.